Filed 8/31/21 In re Rafael R. CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 In re RAFAEL R., a Person Coming
 Under the Juvenile Court Law.

 THE PEOPLE,                                                            A159502

           Plaintiff and Respondent,                                    (Contra Costa County
 v.                                                                     Super. Ct. No. J19-00774)
 RAFAEL R.,
           Defendant and Appellant.


         Following appellant’s plea of no contest to felony grand theft and
misdemeanor brandishing a weapon, the juvenile court adjudged him a ward
of the court with no termination date and released him to live with his
mother on supervised probation with various terms and conditions. We
affirm.
                    FACTUAL AND PROCEDURAL BACKGROUND
         Because this case was resolved by plea, we briefly summarize the facts
from the probation report.
         On August 1, 2019, the victim drove from Richmond to Fairfield to sell
his gaming computer for $1,200 after listing it on the OfferUp application.
The victim met with M.R., who only showed him $2. M.R. instructed the
victim to wait for M.R.’s friend because he had the money. While waiting for
M.R.’s friend, as M.R. was texting someone, the victim noticed appellant
pacing and waiting near the southeast area of a park. Appellant then
approached the victim and M.R., tapped M.R. on the shoulder as a signal, and
pointed a gun only at the victim. The gun did not appear to be real, but the
victim did not want to risk his life for $1,200. Appellant took the victim’s
computer and phone; however, he did not take M.R.’s phone. As appellant
fled eastbound, M.R. called 911 for the victim.
      Further investigation revealed that the OfferUp account was registered
to the account of “raffaael” and was connected to a telephone number listed
as belonging to appellant.
      A delinquency petition (Welf. & Inst., § 602, subd. (a)) filed on
August 22, 2019 alleged appellant committed second degree robbery (Pen.
Code, § 211/212.5, subd. (c); count one) and used a deadly or dangerous
weapon, a pellet gun (id., § 12022, subd. (b)(1)).
      Less than a month later, appellant filed a motion to suppress evidence
pursuant to Welfare and Institutions Code section 700.1, seeking to suppress
the cell phone that was taken from him while a law enforcement officer was
interviewing him at school. He also sought to suppress the statement he
made to the officer. The following day, pursuant to the prosecutor’s motion,
the juvenile court struck the enhancement allegation. Appellant then filed
another motion to suppress and traverse the warrant, alleging the officer
misled the magistrate in drafting the warrant.
      In November 2019, the court held a hearing on the motion to quash and
traverse search warrants executed at appellant’s mother’s and father’s
residences.1 Defense counsel argued that although the victim told law
enforcement the gun appeared to be fake, the search warrant affiant

      1   The contested jurisdiction hearing was continued.


                                        2
intentionally or recklessly omitted this information, instead describing the
weapon as a black semiautomatic firearm. Finding this omission was not
material, the court denied the motion.
      At the commencement of a contested jurisdiction hearing on
December 9, 2019, the prosecutor amended the petition to allege felony grand
theft from a person (Pen. Code, § 487, subd. (c); count two) and misdemeanor
brandishing a weapon other than a firearm (id., § 417, subd. (a)(1); count
three) and dismissed count one. Appellant pled no contest to the amended
petition for an indicated maximum exposure of three years two months.
      A disposition hearing was held in January 2020. The court adjudged
appellant an indefinite ward of the court, set a review hearing for the end of
2020, and released him to live with his mother on supervised probation with
various terms of probation.
                                 DISCUSSION
      Appellant’s counsel has filed a brief setting forth the facts of the case
but advising the court under the authority of People v. Wende (1979)
25 Cal.3d 436, no issues were found to argue on appellant’s behalf. Counsel
also apprised us in his declaration that he has notified appellant he can file a
supplemental brief with this court. No supplemental brief has been received.
      Pursuant to People v. Kelly (2006) 40 Cal.4th 106, we have
independently examined the record to determine if any arguable issue is
present. We have found none.
      A minor’s no contest plea to a crime punishable as a felony has the
same effect as an admission or guilty plea. (Ricki J. v. Superior Court (2005)
128 Cal.App.4th 783, 791–792; In re Troy Z. (1992) 3 Cal.4th 1170, 1181 [“A
plea of ‘no contest’ or an ‘admission’ [citation] is the juvenile court equivalent
of a plea of ‘nolo contendere’ or ‘guilty’ in criminal courts.”].) Here, when



                                         3
appellant entered an admission as part of a negotiated plea agreement and
did not later seek to withdraw that plea, he forfeited the right to attack the
terms of the bargain on appeal, including any challenge to the sufficiency of
the evidence. (In re M.V. (2014) 225 Cal.App.4th 1495, 1519.)
      The juvenile court’s denial of appellant’s motion to quash and traverse
the search warrant was not error because the affiant’s failure to indicate that
the victim thought the gun appeared to be fake was not material to an
assessment of probable cause to issue the warrant.
      Lastly, defendant was ably represented by counsel throughout the
proceedings, including the motion to suppress and sentencing hearing.
      Having undertaken an examination of the entire record, we find no
arguable error or issue that would result in a disposition more favorable to
appellant. We therefore agree with appellant’s counsel that no issues are
present undermining appellant’s admission or the disposition.
      Accordingly, the dispositional order is affirmed.




                                       4
                      MARGULIES, ACTING P. J.


WE CONCUR:




BANKE, J.




SANCHEZ, J.




A159502
In re Rafael R.




                  5